JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.
*590We reject the appellant’s challenge to the district court’s rulings excluding certain evidence. Because Thomas never challenged the rulings at trial by making an offer of proof, as required by Federal Rule of Evidence 103(a)(2), he forfeited his right to challenge them on appeal. United, States v. Thompson, 279 F.3d 1043, 1047-48 (D.C.Cir.2002) (failure to alert the district court to the substance of excluded evidence “substantially hinder[s]” appellate review); United States v. Lavelle, 751 F.2d 1266, 1272 (D.C.Cir.1985) (failure to make known the substance of excluded evidence bars consideration on appeal). With the record thus settled, we affirm the district court’s entry of judgment as a matter of law for the reasons stated by the district court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.